Citation Nr: 0842341	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-30 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for left 
hydrocele.

2.  Entitlement to service connection for bilateral varicose 
veins.

3.  Entitlement to service connection for bilateral hernias.

4.  Entitlement to service connection for bilateral 
varicoceles.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1952 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007, a 
statement of the case was issued in October 2007, and a 
substantive appeal was received in October 2007.

The veteran testified at a Board hearing in September 2008.  
A transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
varicose veins, bilateral hernias, and bilateral varicoceles, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected left hydrocele is not 
manifested by atrophy or removal of both testes, nor is it 
manifested by chronic epididymo-orchitis.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for left hydrocele have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.71(a), 4.115b, Diagnostic Codes 7523, 7524, 7525 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in March 2007, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, this letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the May 2007 RO rating decision currently on appeal.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The Board notes that the timely notice provided was given in 
association with the veteran's original claim of service 
connection for left hydrocele.  Since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection, additional 
VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 
2003).  It appears that the United States Court of Appeals 
for Veterans Claims has also determined that the statutory 
scheme does not require another VCAA notice letter in a case 
such as this where the veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, the timely March 2007 VCAA letter, 
among others, provided notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded a VA examination to evaluate 
his disability on appeal: an April 2007 VA examination report 
provides a medical evaluation of the veteran's left 
hydrocele.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left hydrocele warrants a 
compensable initial disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The RO has rated the veteran's service-connected left 
hydrocele as noncompensibly disabling under Diagnostic Code 
7523.  Diagnostic Code 7523 provides a noncompensable 
evaluation when there is complete atrophy of one testis.  A 
20 percent rating is for assignment when there is complete 
atrophy of both testes.  38 C.F.R. § 4.115(b), Diagnostic 
Code 7523.

Diagnostic Code 7524 provides for a noncompensable evaluation 
when there is the removal of one testis.  A 30 percent 
evaluation is for assignment when there is removal of both 
testes.  38 C.F.R. § 4.115(b), Diagnostic Code 7524.

Diagnostic Code 7525 provides that chronic epididymo-orchitis 
will be rated as a urinary tract infection under 38 C.F.R. 
§ 4.115(a).  A urinary tract infection manifested by poor 
renal function is to be rated as renal dysfunction.  38 
C.F.R. § 4.115(a) provides for the assignment of a 30 percent 
evaluation where the evidence demonstrates a recurrent, 
symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (i.e. greater than two 
times per year), and/or requiring continuous intensive 
management.  Assignment of a 10 percent evaluation is 
warranted for a urinary tract infection that requires long 
term therapy and two hospitalizations per year and/or 
requiring intermittent intensive management.

The April 2007 VA examination report clearly depicts the 
veteran's pertinent symptomatology in this case, primarily 
featuring the veteran's reports of "an ache" associated 
with the left hydrocele, and that "it has, at times, in the 
past, increased in size and then came down."  The medical 
examiner inspected the genitalia area and found "he does 
appear to have a small hydrocele inside the scrotum on the 
left side and lower end.  It is small in size, chickpea size 
... and does not appear more tender than the testicular area."  
The examiner clearly observes that "The testicles are both 
descended in the scrotum and appear to be of normal size and 
consistency."

The April 2007 VA examination report, with competent clinical 
findings informed by the veteran's discussion of symptoms and 
by contemporaneous direct inspection of the disability, is 
highly probative in this case.  The Board notes that it is 
apparent from the April 2007 VA examination report that the 
veteran does not have complete atrophy of both testes.  Thus, 
no compensable rating can be assigned under Diagnostic Code 
7523.  It is further clear that there has been no removal of 
the testes, and that the veteran's left hydrocele is not 
associated with any manifestation of chronic epididymo-
orchitis.  Thus, in light of the April 2007 VA examination 
report, there is no basis for a compensable disability rating 
under any of the applicable rating criteria.

The Board also notes that there is no other competent medical 
evidence of record which presents findings significantly 
contrary to those shown in the April 2007 VA examination 
report.  The Board does acknowledges that an April 2007 
private medical report shows that "there is hydrocele around 
the bilateral testicles."  The veteran has contended, in his 
October 2007 substantive appeal submission, that this 
demonstrates entitlement to 20 percent rating.  However, the 
Board cannot agree.  First, it is significant to note that 
the veteran is currently only service connected for left 
hydrocele (which is what was noted on his May 1956 service 
separation examination), and not for bilateral hydrocele; in 
fact, the veteran's service connection claim was expressly 
for "hydrocele, left" and not for bilateral hydrocele.  The 
Board may not rate the veteran for symptoms of right 
hydrocele when service connection is only currently in effect 
for the left side.

In any event, even under most sympathetic consideration of 
the veteran's claim in this case, the Board emphasizes that 
the criteria for a 20 percent rating under Diagnostic Code 
7523 requires more than a finding of bilateral hydrocele, it 
requires complete atrophy of both testes.  No medical 
evidence, including the April 2007 private medical record 
cited by the veteran, suggests complete atrophy of both 
testes.  The April 2007 private medical report shows that 
"echodensity in the right testicle appears normal," 
"normal echodensity and blood flow in the left testicle," 
"hydrocele around the bilateral testicles .... Otherwise no 
other significant abnormality noted."

The Board also acknowledges that the veteran's argument 
presented at his September 2008 Board hearing essentially 
expresses disagreement with the content of the applicable 
rating criteria rather than a dispute regarding the clinical 
features or severity of the disability.  The veteran was 
asked, "why do you believe your present evaluation of zero 
percent is not representative of you condition?"  The 
veteran answered that "I guess I disagree with the way they 
grant the- if you got both of them, you get 20 percent.  If 
you got one, you get nothing."  The Board fully understands 
the veteran's contention in this regard, but is nevertheless 
bound by the law.  The Board has no authority to grant 
benefits simply because such may be perceived by the 
appellant as the equitable thing to do.  38 U.S.C.A. §§ 503, 
7104; See Harvey v. Brown, 6 Vet.App. 416, 425 (1994).  Once 
more, the Board emphasizes for clarification the contents of 
the rating criteria: a compensable rating cannot be granted 
under Diagnostic Codes 7523 or 7524 without complete atrophy 
or removal of both testes, which is not evident in this case.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his left hydrocele.  The 
Board acknowledges and understands his belief that the 
disability is more severe than the assigned disability rating 
reflects.  However, the Board must note that while lay-
statements are competent to provide evidence regarding 
history and symptomatology, they are not competent to provide 
evidence regarding the clinical severity of the veteran's 
disabilities.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Only a medical professional can provide evidence of 
the clinical severity of a disease or disability.

The Board also acknowledges the testimony of the veteran's 
spouse during the September 2008 Board hearing, and notes 
that she has indicated that she has received some medical 
training as a nurse.  In this case, however, the veteran's 
spouse has not asserted a specific medical opinion that the 
veteran has complete atrophy of both testes, nor has she 
testified to assert the existence of any other clinical 
feature which meets the criteria for a compensable rating 
under applicable rating criteria.  Thus, even acknowledging 
the medical training of the veteran's spouse, the 
preponderance of the evidence nevertheless weighs against 
this claim.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the left 
hydrocele has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In this case, the preponderance of the evidence shows that 
the veteran does not have complete atrophy of both testes.  
The preponderance of the evidence also shows that the 
veteran's left hydrocele does not manifest in clinical 
features which otherwise meet the criteria for a compensable 
rating under any other applicable rating criteria for any 
period of time contemplated by the appeal.  Fenderson, supra.  
In sum, the Board finds that assignment of a compensable 
rating not warranted for left hydrocele in this case.  The 
veteran may always advance a claim for an increased rating if 
his left hydrocele increases in severity in the future.


ORDER

A compensable disability rating is not warranted for the 
veteran's service-connected left hydrocele.  To this extent, 
the appeal is denied.


REMAND

Upon a preliminary review of the record, and in light of the 
veteran's contentions presented at the September 2008 Board 
hearing, the Board believes that additional development is 
necessary prior to appellate review of the service connection 
claims on appeal.  The veteran's service connection claims 
involve multiple theories and contentions featuring complex 
questions of a medical nature.

The veteran essentially contends that his currently diagnosed 
varicose veins, varicoceles, and bilateral hernias are 
etiologically related to his service-connected left 
hydrocele.  The Board notes that the veteran's spouse, who 
has some medical training as a nurse, endorsed this 
contention during the Board hearing.  The veteran has 
submitted some medical literature supporting the possibility 
of a pertinent etiological relationship between his service 
connected hydrocele and at least some of the disabilities on 
appeal.  The VA examination report of record, from April 
2007, does not present adequate discussion of the nature and 
etiology of the claimed disabilities with attention towards 
any interrelatedness of the disabilities with the service-
connected left hydrocele.  The Board believes that a VA 
examination with etiology opinion is warranted to evaluate 
the veteran's key contentions regarding secondary bases for 
service connection at this time.

Additionally, the Board notes that the veteran's service 
medical records reflect that he was diagnosed with noted 
varicose veins and varicocele at service entrance.  A new VA 
examination report will have the opportunity to review the 
evidence and provide an opinion as to whether it is at least 
as likely as not that the varicose veins and varicocele were 
permanently aggravated during service, beyond the natural 
progression of such pathologies, as the veteran has 
previously contended.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be scheduled for an 
appropriate VA examination (or 
examinations) to determine the nature and 
etiology of his varicocele, varicose 
veins, and his history of bilateral 
inguinal hernia.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please provide an opinion, for each 
disability on appeal (varicocele, 
varicose veins, and bilateral inguinal 
hernia), as to whether it is at least 
as likely as not (a 50 percent or 
higher degree of probability) that it 
first manifested during the veteran's 
active duty service or was otherwise 
caused during the veteran's active 
service.  In providing this opinion, 
please provide a clear discussion of 
the nature and likely etiology of each 
disability.

b)  For each disability on appeal found 
to have pre-existed service, please 
provide an opinion as to whether it is 
at least as likely as not that the 
disorder was in any way permanently 
aggravated (i.e., increased in severity 
beyond the natural progress of the 
disorder) in service?

c)  If in-service permanent aggravation 
of any disability on appeal is found, 
please discuss this aggravation by 
describing the severity and symptoms of 
the disorder prior to in-service 
aggravation and describing the symptoms 
and severity of the disorder following 
in-service permanent aggravation.

d)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that any disability on appeal 
(varicocele, varicose veins, and 
bilateral inguinal hernia) is 
proximately due to, caused by, or 
aggravated by the pathology manifesting 
in the service-connected left 
hydrocele?  In answering this question, 
please discuss the extent to which the 
diagnoses of hydrocele, varicocele, 
varicose veins, and inguinal hernia may 
be etiologically interrelated or may 
pertinently interact.  Please also 
address the evidence presented by the 
veteran, including the Mayo Clinic 
information sheet listing "Inguinal 
Hernia" as a potential complication of 
hydrocele.

2.  After completion of the above, and any 
other development which may be deemed 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If any 
claim remains denied to any extent, then 
the RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


